File No. 70-09995 (As filed April 8, 2002) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM U-1/A APPLICATION/DECLARATION under THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 Eastern Enterprises One Beacon Street Boston, Massachusetts 02108 (Name of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant) Steven L. Zelkowitz Senior Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 AMENDMENT NO. 2 TO APPLICATION/DECLARATION UNDER SECTIONS 6, 7, 9 AND 10 OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 This pre-effective Amendment No. 2 amends and restates in its entirety the Form U-1 Application/Declaration previously filed in this proceeding: Item 1.Description of Proposed Transaction A.Introduction 1.Overview Pursuant to Sections 6(a), 7, 9(a) and 10 of the Public Utility Holding Company Act of 1935, as amended (the "Act"), KeySpan Corporation ("KeySpan"), a registered holding company under PUHCA, and Eastern Enterprises ("Eastern"), a wholly-owned subsidiary of KeySpan and exempt holding company (collectively, the "Applicants"), file this application and declaration seeking authorization for a reorganization of Eastern which will result in a change of its organizational form from a Massachusetts business trust to a Massachusetts limited liability company (the "Transaction"). As described more fully in Item 1.B below, the Transaction involves the formation of a new KeySpan subsidiary as a Massachusetts limited liability company that will be the vehicle used to transform Eastern into a limited liability company. The new subsidiary will be named KeySpan New England, LLC ("KNE LLC") and will be owned ninety-nine percent (99%) by KeySpan and one percent (1%) by KSNE, LLC ("KSNE"), a Delaware limited liability company, that will also be a new wholly-owned subsidiary of KeySpan formed as part of the Transaction. KNE LLC, through a merger with Eastern, will be the surviving entity once the Transaction is consummated. The Transaction effects a change in Eastern's organizational form and will not result in KeySpan directly or indirectly acquiring any new public utility companies or holding companies, utility assets or new businesses. 2.
